DETAILED ACTION
Applicants’ filing of April 14, 2022, in response to the action mailed December 16, 2022, is acknowledged.  It is acknowledged that claim 2 has been cancelled, claim 1 has been amended, and no claims have been added.  Claim 1 is pending.  
The elected invention is directed to a method for preparing a solid composition, the method comprising the steps of
(a)	preparing a homogeneous solution of an acetate-free preparation of thermolysin in an aqueous acetate-free low-salt solution, wherein the low-salt solution comprises a buffer salt buffering in the range of about pH 6 to about pH 8.5, wherein the low-salt solution further comprises calcium chloride, and wherein the aggregate concentration of salt(s) in the low-salt solution is in the range of about 1 mM to about 250 mM;
(b)	adding sodium chloride to the homogeneous solution of step (a) and dissolving the sodium chloride, thereby making a solution, wherein the solution comprises the buffer salt buffering in the range of about pH 6 to about pH 8.5, and wherein the solution further comprises the thermolysin at a concentration in the range of about 0.5 mg/ml to about 5 mg/ml, and calcium chloride, and the conductivity of the solution is in the range of about 20 mS/cm to about 23 mS/cm, wherein the buffer salt is a compound selected from the group consisting of BES (N,N-Bis(2-hydroxyethyl)-2-aminoethanesulfonic acid), Tris (2-Amino-2-hydroxymethyl)propane-1,3-diol), BisTris ( Bis(2-hydroxyethyl)amino-tris( hydroxymethyl)methane), BisTris propane (1,3-bis(tris(hydroxymethyl)methylamino)propane), HEPES (N-(2-hydroxyethyl)-piperazine-N'-2-ethanesulfonic acid), MES (2-(N morpholino) ethanesulfonic acid), MOPS (3-(N-morpholino) propanesulfonic acid), MOPSO (3-morpholino-2-hydroxypropanesulfonic acid), PIPES (Piperazine-1,4-bis(2-ethanesulfonic acid)), TAPS (N-Tris(hydroxymethyl)methyl-3-aminopropanesulfonic acid), TES (N-Tris(hydroxymethyl)methyl-2- aminoethanesulfonic acid), TEA (Triethanolamine), and Tricine ( N-(2-Hydroxy-1,1-bis( hydroxymethyl)ethyl)glycine;
(c)	mixing the solution of step (b) with an acetate-free preparation of one or more proteolytic enzymes with collagenase activity, and making a homogeneous solution, wherein the total protein content in the homogeneous solution is in the range of 1 mg/ml to 150 mg/ml, the concentration of calcium chloride is in the range of 1 mM to about 1 0 mM, and the concentration of sodium chloride is in the range of 50 mM to 500 mM;
(d)	freeze-drying the solution of step (c), thereby obtaining the solid composition,

wherein the solid composition is crystalline matter consisting of lamellae which are aligned in parallel.
Claim 1 is herein considered.
Effective Filing Date
The effective filing date granted for the instant claim is March 17, 2010, the filing date of PCT/EP2010/001687, which disclosed the recited subject matter. It is acknowledged that Applicants claim the benefit of the foreign applications EPO 09003967.8 filed March 19, 2009 and EPO 09005257.2 filed April 09, 2009.
AIA -First Inventor to File Status
Based on the effective filing date of March 17, 2010, the present application is being examined under the AIA , first to invent provisions.
Allowable Subject Matter
Claims 1 is allowed.  The following is an examiner’s statement of reasons for allowance. 
The allowable claim, claim 1, is limited to a method for preparing an acetate-free, solid composition of thermolysin and a collagenase, the method comprising the steps of
(a) preparing an acetate-free, aqueous solution comprising thermolysin, and low-salt (1-250 mM) at ~ pH 6- 8.5,
(b) adding sodium chloride such that the conductivity of the solution is ~20- 23 mS/cm,
(c) removing small proteolytic fragments from the solution produced by step (b) via diafiltration,
(d) mixing the solution of step (c) with an acetate-free preparation of one or more proteolytic enzymes with collagenase activity, wherein the total protein content is ~ 1-50 mg/ml, the concentration of calcium chloride is ~1-10 mM, and the concentration of sodium chloride is ~ 50-500 mM,
(e) freeze-drying the solution of step (d) wherein the solid composition is crystalline matter consisting of lamellae which are aligned in parallel.

The utility of said method, as a means for preparing an acetate-free, solid composition of thermolysin and a collagenase, is credible based on reduction to practice (figure 1).  
Furthermore, the inclusion of the filtration step (c) between steps (b) and (d) is neither anticipated nor obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652